Case 1:19-cv-00853-LMB-MSN Document 42 Filed 09/29/20 Page 1 of 1 PageID# 265




                          CIVIL MOTION MINUTES
                          (via TELECONFERENCE)


Date: 09/29/20                                        Judge: Brinkema
                                                      Reporter: T. Harris
Time: 3:04pm – 3:56pm


Civil Action Number:    1:19cv853

 Aida Elzagally et al                    vs.   Khalifa Hifter

Appearances of Counsel for        (X ) Pltf         (X) Deft

Motion to/for:
#32 Deft Motion to Dismiss for Failure to State a Claim




Argued &
( ) Granted ( ) Denied (X) Granted in part/Denied in part
( )Held in Abeyance ( ) Taken Under Advisement ( ) Continued to ( ) Overruled


 Court orders case stayed for 60 days




( ) Memorandum Opinion to Follow
(X) Order to follow
